Case 2:21-cv-12770-CCC-JSA Document 1-14 Filed 06/21/21 Page 1 of 2 PageID: 116




                     EXHIBIT N
Case 2:21-cv-12770-CCC-JSA Document 1-14 Filed 06/21/21 Page 2 of 2 PageID: 117



 From: Ronald Coleman (Dhillon Law)
 Sent: Tuesday, November 24, 2020 11:11 AM
 To: 'Alan.Trachtenberg@fsresidential.com' <Alan.Trachtenberg@fsresidential.com>;
 'Cyndy.Pirrera@fsresidential.com' <Cyndy.Pirrera@fsresidential.com>
 Subject: Discrimination complaint - The Colony, 1530 Palisade Ave., Fort Lee
 Importance: High




 Dear Mr. Trachtenberg and Ms. Pirrera,




 We write in connection with attached letter send to the Board of the Colony cooperative at 1530 Palisade Avenue in
 Fort Lee, New Jersey. One of the issues raised in this letter is that building staff – which we understand to be
 employees of First Service – have evidently been instructed specifically to decline any requests for assistance with
 depressing elevator buttons made by Sabbath-observant residents of the building. This assistance has been
 rendered without complaint or issue, and in fact cheerfully and cooperatively, by these staff members for well over a
 decade. The claim has also been made to our clients that the reason for this change of policy involves the collective
 bargaining agreement between the employees’ union and their employer, First Service.




 Can you confirm that your employees have received such an instruction? If so, is it the policy of First Service to
 acquiesce to discriminatory conduct of this nature? Is this claim concerning the union contract accurate?




 We will appreciate your prompt reply while our clients contemplate their next steps in connection with this troubling
 matter.




 Ronald D. Coleman

 Dhillon Law Group, Inc.

 8 Hillside Avenue

 Montclair, NJ 07042

 973-298-1723

 rcoleman@dhillonlaw.com
